Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 5, 2009, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked at a nursing home for approximately 30 *1224years. At her administrator’s request, she agreed to assume the position of director of human resources. Claimant was subsequently overwhelmed with the duties for which she was responsible and ultimately resigned from the position due to her inexperience and the lack of assistance. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. Claimant appeals.
We affirm. “It is well settled that dissatisfaction with one’s workload or job responsibilities does not constitute good cause for leaving one’s employment” (Matter of Hayes [Commissioner of Labor], 19 AD3d 916, 917 [2005] [citations omitted]; see Matter of Zakrzewski [Commissioner of Labor], 305 AD2d 790, 790 [2003]; Matter of Zalinka [Commissioner of Labor], 290 AD2d 629, 630 [2002]). Here, claimant complained that she was unable to perform the many duties entailed in the new position without assistance and indicated that she resigned because such assistance was not forthcoming. Although claimant stated that the stress of the job caused her to lose sleep and feel sick, she was not advised by a doctor to resign from her job for health reasons (see Matter of Dunlop [Commissioner of Labor], 62 AD3d 1186, 1186 [2009]). Accordingly, notwithstanding the existence of evidence in the record that would support a contrary conclusion, substantial evidence supports the Board’s finding that claimant left her job for personal and noncompelling reasons.
Mercure, J.P., Spain, Lahtinen, Stein and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.